                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                           NO. 5:16-CT-3198-FL



    ANTHONY B. BOWDEN,                             )
                                                   )
                             Plaintiff,            )
                                                   )
             v.                                    )                          ORDER
                                                   )
    CHARLOTTE A. EVANS and PETER                   )
    B. WOGLOM, Physician Assistant,                )
                                                   )
                             Defendants.1          )



        This matter is before the court on the following motions by defendant: 1) for summary

judgment pursuant to Federal Rule of Civil Procedure 56, (DE 85), and 2) to seal certain exhibits

filed in support of the motion for summary judgment, (DE 91). The motion for summary

judgment has been fully briefed and in this posture the issues raised are ripe for ruling. For the

reasons that follow, the court grants defendants’ motions.

                                     STATEMENT OF THE CASE

         Plaintiff, a state inmate proceeding pro se, commenced this action by filing complaint on

August 4, 2016, asserting claims for violations of his civil rights pursuant to 42 U.S.C. § 1983.

Plaintiff alleges defendants Charlotte A. Evans (“Evans”) and Peter Woglom (“Woglom”) were

deliberately indifferent to his serious medical needs in violation of the Eighth Amendment to the

United States Constitution.        As relief, plaintiff seeks compensatory damages and an injunction


1
        The court dismissed formerly-named defendants Bertie Correctional Institution, Medical Department,
Caledonia Correctional Institution, and Caroline Riddick-Taylor by separate orders entered May 2, 2018, and April
12, 2017.
directing prison officials to provide appropriate care for his medical conditions.

       Plaintiff has requested leave to file numerous amended complaints in this action. On

March 23, 2017, the court granted two motions to amend the complaint and directed plaintiff to

file amended complaint particularizing his claims. On April 12, 2017, the court conducted its

frivolity review of plaintiff’s amended complaint pursuant to 28 U.S.C. § 1915(e), and allowed the

action to proceed as to defendants Evans and Woglom. The court dismissed plaintiff’s claims

against formerly-named defendants Bertie Correctional Institution and “medical department.”

       On June 28, 2017, plaintiff moved for appointment of counsel. On June 29, 2017, plaintiff

moved for leave to file second amended complaint. On July 3, 2017, the court denied the motion

to appoint counsel.

       On September 5, 2017, defendants moved to dismiss plaintiff’s (first) amended complaint.

On September 8, 2017, plaintiff again moved for leave to file second amended complaint. On

February 2, 2018, the court granted plaintiffs’ motions to amend the complaint, and directed

plaintiff to file second amended complaint. In light of this ruling, the court denied as moot

defendants’ September 5, 2017, motion to dismiss.

       Plaintiff timely filed second amended complaint on February 14, 2018. On April 17,

2018, the court directed plaintiff to file third amended complaint particularizing his claims. On

April 25, 2018, plaintiff filed the third amended complaint (the “operative complaint”). On May

2, 2018, the court conducted its frivolity review of the operative complaint and dismissed without

prejudice plaintiff’s claims against formerly-named defendants Caledonia Correctional Institution

and Caroline Riddick-Taylor, but allowed the action to proceed as to defendants Evans and

Woglom.


                                                 2
       On May 23, 2018, defendants filed motion for summary judgment limited to failure to

exhaust administrative remedies, or in the alternative to dismiss plaintiff’s complaint for failure to

state a claim. On March 28, 2019, the court granted the motion to the extent defendants sought

dismissal of plaintiff’s official capacity claims, but denied the motion in all other respects.

       On May 15, 2019, the court entered case management order governing discovery and

dispositive motions practice. The parties completed discovery on or about September 23, 2019.

       On November 22, 2019, defendants filed the instant motion for summary judgment. In

support, defendants rely upon memorandum of law, statement of material facts, and the following:

1) affidavits of defendants Evans and Woglom and 2) plaintiff’s medical records. On February

24, 2020, plaintiff responded in opposition to defendants’ motion, and also filed ex parte motion

for injunctive relief. On March 16, 2020, the court denied plaintiff’s motion for injunctive relief

and directed the clerk to remove the ex parte designation from said motion.

                                 STATEMENT OF THE FACTS

       The facts, viewed in the light most favorable to plaintiff, may be summarized as follows.

As noted, plaintiff’s complaint alleges defendants Evans and Woglom were deliberately indifferent

to his serious medical needs. Defendant Woglom is a physician assistant employed by the North

Carolina Department of Public Safety (“DPS”). (Woglom Aff. (DE 88-2) ¶ 2). Defendant Evans

is a medical doctor also employed by DPS. (Evans Aff. (DE 88-1) ¶ 2).

         On August 26, 2014, plaintiff was transferred to the Bertie Correctional Institution, and

upon arrival he underwent a medical screening. (Woglom Aff. (DE 88-2) ¶ 9). The nursing

assessment noted that plaintiff was then receiving medications for eczema (a skin condition), and

sinus allergy. (Health Screening Form (DE 90-3)). Between August 26, 2014, and August 15,


                                                  3
2015, plaintiff did not request any further medical treatment for his eczema and he was not seen

by either of the defendants. (Woglom Aff. (DE 88-2) ¶ 9; Evans Aff. (DE 88-2) ¶ 9). Plaintiff

attended a routine health screening on April 16, 2015, and the nurse observed that plaintiff’s skin

did not have any signs of draining skin lesions, scabies, rash, open sores, wounds, or other

deformities. (Apr. 16, 2015, clinical encounter note (DE 90-4) at 13).2

         On August 16, 2015, plaintiff submitted a sick call appointment request because he needed

a refill for his eczema cream. (Aug. 16, 2015, sick call request (DE 90-5) at 2). Plaintiff also

requested additional medication to treat his eczema and new soap. (Id.). A nurse saw plaintiff

on September 6, 2015, and provided a new antihistamine medication for his skin condition and

referred the medication renewal requests to defendant Evans. (Sept. 6, 2015, clinical encounter

note (DE 90-5) at 5-6). The following day, defendant Evans reviewed plaintiff’s chart, ordered

two new medications for his eczema, and renewed one of his previous prescriptions. (Evans Aff.

(De 89) ¶ 11).

         On September 13, 2015, plaintiff submitted another sick call appointment request, stating

that his skin condition was deteriorating. (Sept. 13, 2015, sick call request (DE 90-7) at 2).

Plaintiff was seen by a nurse on September 29, 2015, who referred plaintiff to defendant Woglom

for further evaluation. (Sept. 29, 2015, clinical encounter note (DE 90-7) at 3). Defendant

Woglom saw plaintiff two days later on October 1, 2015. (Woglom Aff. (DE 88-2) ¶ 13).

During that examination, defendant Woglom noted that plaintiff’s skin condition was deteriorating

and prescribed new medications. (Id.). Defendant Woglom also ordered certain laboratory tests


2
         Unless otherwise specified, page numbers specified in citations to the record in this order refer to the page
number of the document designated in the court’s electronic case filing (ECF) system, and not to page numbering, if
any, specified on the face of the underlying document.

                                                          4
and scheduled plaintiff for a skin biopsy and potassium hydroxide skin lesion examination (“skin

lesion exam”). (Id.).

         On October 8, 2015, defendant Woglom performed the skin biopsy and skin lesion exam.

(Id. ¶ 14). On October 21, 2015, defendant Woglom received the results of the biopsy and skin

lesion exam, which confirmed plaintiff’s eczema diagnosis. (Id. ¶ 16). The skin lesion exam

was negative for fungal growth. (Id.). Defendant Woglom met with plaintiff that same day and

informed him of the results. (Id.). During the appointment, defendant Woglom observed that

plaintiff had lost most of his eyebrows and had scarring as the result of severe itching. (Id.).

Defendant Woglom diagnosed plaintiff with severe and disfiguring eczema that was unresponsive

to current treatments. (Id.). Defendant Woglom determined a dermatology consultation was

appropriate and submitted a utilization review request for a dermatology referral that same day.

(Id.).

         Between October 22, 2015, and December 28, 2015, plaintiff did not submit additional sick

call requests.   (Id. ¶ 17).   During this period of time, plaintiff took his prescribed eczema

medications. (Medication Administration Record (DE 90-12) at 4-8).

         On December 29, 2015, defendant Woglom reviewed plaintiff’s chart and discovered the

utilization review request for dermatology consultation had been denied. (Woglom Aff. (DE 88-

2) ¶ 18). The utilization reviewer stated that a trial of local steroids should be considered first,

and that plaintiff should be seen by a “unit provider.” (Id.). That same day, defendant Woglom

entered order scheduling plaintiff for an appointment with a physician extender in two weeks.

(Id.).




                                                 5
        On January 14, 2016, defendant Woglom met with plaintiff and informed him that the

utilization reviewer had denied his request for a dermatology consultation. (Id. ¶ 19). Plaintiff

reported to defendant Woglom that his Ketoconazole shampoo was helping and that he was

experiencing less itching in general. (Id.). Defendant Woglom noted plaintiff skin “appeared to

be improving.” (Id.). As a result of this evaluation, defendant Woglom submitted a utilization

review request for additional Ketoconazole shampoo and a prescription for oral Ketoconazole

medication that same day. (Id.). Defendant Woglom also ordered a hepatic liver panel to rule

out liver disease. (Id.). Defendant Evans reviewed the results of the hepatic panel and ordered

a repeat panel.   (Evans Aff. (DE 88-1) ¶ 19).      Defendant Evans reviewed the results and

determined no further treatment was necessary at the time. (Id.).

        On January 26, 2016, defendant Woglom learned that Ketoconazole shampoo did not

require utilization review approval. (Woglom Aff. (DE 88-2) ¶ 20). Therefore, that same day,

defendant Woglom entered an order prescribing additional Ketoconazole shampoo for plaintiff.

(Id. ¶ 20).

        On January 28, 2016, defendant Woglom learned that the utilization review request for oral

Ketoconazole had been denied, in favor of Lamisil oral, which did not require utilization review

approval. (Id. ¶ 21). Defendant Woglom entered an order prescribing Lamisil Oral for plaintiff

that same day. (Id.).

        On February 5, 2016, defendant Woglom again met with plaintiff for a follow-up

appointment. (Id. ¶ 22). Defendant Woglom noted that plaintiff’s skin condition appeared to be

improving. (Id.). Defendant Woglom therefore did not change any of plaintiff’s medications,

but scheduled plaintiff for a follow-up appointment in two weeks. (Id.).


                                                6
       On February 25, 2016, during a routine health screening, plaintiff did not report any painful

conditions. (Feb. 25, 2016, Health Screening (DE 90-18)). Plaintiff reported that an over-the-

counter psoriasis tar formula he obtained from the commissary “work[ed] very well” for treating

his eczema. (Id.). The following day, based on the health screening note, defendant Woglom

entered an order prescribing the psoriasis tar formula. (Woglom Aff. (DE 88-2) ¶¶ 24-25).

       On March 2, 2016, plaintiff saw defendant Woglom for his previously scheduled follow-

up appointment. (Id. ¶ 27). Plaintiff reported that his skin condition was improving, which

defendant Woglom confirmed upon visual evaluation. (Id.). Plaintiff requested that he remain

on his current medication regimen. (Id.).

       On March 20, 2016, plaintiff submitted a sick call appointment request, stating that his

eczema was worsening. (Mar. 20, 2016, sick call request (DE 90-21) at 2). Plaintiff stated that

his “medication is not working [and] my [eczema] is getting wors[e] than it was. Please help I

can’t stand it.” (Id.). Plaintiff was seen by a nurse on March 24, 2016, who noted that plaintiff’s

legs were dry and that he had significant scar tissue. (Mar. 24, 2016, clinical encounter note (DE

90-21) at 3). The nurse offered hydrocortisone cream, but plaintiff refused. (Id.). Although the

clinical encounter note for this appointment does not reflect a referral to defendant Woglom,

defendant Woglom’s recollection is that the nurse referred plaintiff to him for further treatment.

(Woglom Aff. (DE 88-2) ¶¶ 27-28).

       On April 13, 2016, defendant Woglom saw plaintiff based on the nurse’s referral request.

(Id. ¶ 28). Defendant Woglom evaluated plaintiff and noted plaintiff’s skin was “covered” with

severe eczema, and that he had inflamed areas on his inner things consisting of scaling,

hyperpigmentation, and pimple-like lesions. (Id.). Plaintiff’s facial area also was covered with


                                                7
severe seborrheic dermatitis.     (Id.).   Defendant Woglom diagnosed plaintiff with chronic

unspecified pruritic disorder and prescribed a course of prednisone. (Id.). Defendant Woglom

also adjusted certain other medications and ordered another hepatic lab panel, which did not show

significant liver dysfunction. (Id.).

         On April 27, 2016, defendant Woglom saw plaintiff for another follow-up appointment.

(Id. ¶ 29). Plaintiff reported that his severe itching had returned after he finished the prednisone

treatment, and defendant Woglom noted that plaintiff had flushing and localized edema. (Id.).

Defendant Woglom discussed with plaintiff the long-term management of his condition, and

submitted another utilization review request for a dermatology consultation and long-term use of

Benadryl. (Id.). The utilization review request for Benadryl was approved on April 28, 2016.

(Evans Aff. (DE 88-1) ¶ 29 n.17).

         On May 1, 2016, plaintiff refused his Benadryl prescription, stating that it was not

effective. (Evans Aff. (DE 88-1) ¶ 30). As a result, defendant Evans reviewed plaintiff’s chart

and discontinued the medication. (Id.).

         On May 2, 2016, plaintiff submitted a sick call appointment request, stating that the

Benadryl was not effective and requesting Periactin. (May 2, 2016, sick call request (DE 90-25)

at 2).    Defendant Woglom evaluated plaintiff the following day and prescribed Periactin.

(Woglom Aff. (DE 88-2) ¶ 31).

         On May 10, 2016, plaintiff was transferred to Caledonia Correctional Institution. (Id.

¶ 32). Defendants Woglom and Evans were not responsible for plaintiff’s medical care between

May 10, 2016, and April 25, 2018, when plaintiff filed the operative amended complaint. (Id.;




                                                 8
Evans Aff. (DE 88-1) ¶ 32). The utilization review request for the dermatology consultation was

approved on June 21, 2016, after plaintiff initiated this action. (Evans Aff. (DE 88-1) ¶ 29 n.17).

                                           DISCUSSION

A.      Standard of Review

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The party seeking summary judgment “bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has met its burden, the non-moving party must

then “come forward with specific facts showing that there is a genuine issue for trial.” Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986) (internal quotation

omitted).

       Only disputes between the parties over facts that might affect the outcome of the case

properly preclude entry of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986) (holding that a factual dispute is “material” only if it might affect the outcome

of the suit and “genuine” only if there is sufficient evidence for a reasonable jury to return a verdict

for the non-moving party). “[A]t the summary judgment stage the [court’s] function is not [itself]

to weigh the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. at 249. In determining whether there is a genuine issue for trial,

“evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in

[non-movant’s] favor.” Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)


                                                   9
(“On summary judgment the inferences to be drawn from the underlying facts contained in

[affidavits, attached exhibits, and depositions] must be viewed in the light most favorable to the

party opposing the motion.”).

       Nevertheless, “permissible inferences must still be within the range of reasonable

probability, . . . and it is the duty of the court to withdraw the case from the [factfinder] when the

necessary inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace

v. Sherwin–Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted).                Thus,

judgment as a matter of law is warranted where “the verdict in favor of the non-moving party

would necessarily be based on speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc.,

395 F.3d 485, 489 (4th Cir. 2005). By contrast, when “the evidence as a whole is susceptible of

more than one reasonable inference, a [triable] issue is created,” and judgment as a matter of law

should be denied. Id. at 489–90.

B.     Analysis

       The Eighth Amendment “protects inmates from inhumane treatment and conditions while

imprisoned.” Williams v. Benjamin, 77 F.3d 756, 761 (1996). “In order to make out a prima

facie case that prison conditions violate the Eighth Amendment, a plaintiff must show both (1) a

serious deprivation of a basic human need; and (2) deliberate indifference to prison conditions on

the part of prison officials.” Strickler v. Waters, 989 F.2d 1375, 1379 (4th Cir. 1993) (internal

quotation omitted). The first prong is objective – the prisoner must show that “the deprivation of

[a] basic human need was objectively sufficiently serious.” Id. (internal quotation omitted). In

the medical context, a basic human need is “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize the


                                                 10
necessity for a doctor’s attention.” Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008) (quoting

Henderson v. Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)).

       The second prong is subjective – the prisoner must show that “subjectively the officials

acted with a sufficiently culpable state of mind.” See Strickler, 989 F.2d at 1379 (internal

quotations omitted). The mental state for “deliberate indifference entails something more than

negligence, . . . [but] is satisfied by something less than acts or omissions for the very purpose of

causing harm or with knowledge that harm will result.” Farmer v. Brennan, 511 U.S. 825, 835

(1994). “It requires that a prison official know of and disregard the objectively serious condition,

medical need, or risk of harm.” Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995); see Farmer,

511 U.S. at 837. A plaintiff therefore must establish the prison official’s “actual subjective

knowledge of both the inmate’s serious medical condition and the excessive risk posed by the

official’s action or inaction.” Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (citing

Farmer, 511 U.S. at 837–39). The subjective knowledge requirement can be proved “through

direct evidence of a prison official’s actual knowledge or circumstantial evidence tending to

establish such knowledge . . . .” Scinto v. Stansberry, 841 F.3d 219, 225–26 (4th Cir. 2016).

        Deliberate indifference is thus “a particularly high bar to recovery.” Iko, 535 F.3d at 241.

For claims involving medical care, “[d]isagreements between an inmate and a physician over the

inmate’s proper medical care do not state a § 1983 claim unless exceptional circumstances are

alleged.”   Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985).           Negligence or medical

malpractice in diagnosis or treatment are not exceptional circumstances. See id.; see also Estelle

v. Gamble, 429 U.S. 97, 105–08 (1976).




                                                 11
         Here, plaintiff has not established that defendants Evans or Woglom were deliberately

indifferent to his serious medical needs. 3              As set forth in detail above, defendant Woglom

provided prompt care for plaintiff’s skin condition at every turn.                       Defendant Woglom, for

example, evaluated plaintiff on approximately seven separate occasions, conducted laboratory

tests and a skin biopsy, and prescribed numerous medications. (See generally Woglom Aff. (DE

88-2).    He also immediately referred plaintiff to a specialist when it became apparent the

medications were not fully effective. (Id. ¶¶ 16, 29). To the extent plaintiff disagrees with

defendant Woglom’s treatment decisions, the claim does not rise to the level of an Eighth

Amendment violation. See Wright, 766 F.2d at 849 (holding disagreements between a medical

provider and inmate regarding the proper course of treatment do not state a claim for deliberate

indifference to serious medical needs); Sosebee v. Murphy, 797 F.2d 179, 181 (4th Cir. 1986)

(dismissing Eighth Amendment claim where “[a] review of the record demonstrates that [the

plaintiff] received substantial medical treatment and that the basis of the claim against the medical

personnel defendants is a contention of negligence under tort law principles rather than a

contention of deliberate indifference under constitutional law principles.”).

         Defendant Evans, for her part, also prescribed medications for plaintiff’s skin condition on

at least one occasion. (Evans Aff. (DE 88-1) ¶ 11).4 She was not otherwise responsible for

treating plaintiff’s eczema, and the record evidence does not establish she disregard plaintiff’s




3
      The court assumes without deciding that plaintiff’s skin condition satisfies the objective prong of his Eighth
Amendment claim.
4
         As noted, defendant Evans also discontinued plaintiff’s Benadryl prescription, but that was only after plaintiff
refused to take the medication. (Evans Aff. (DE 88-1) ¶ 30).


                                                          12
condition. (See generally id.). Accordingly, defendant Evans was not deliberately indifferent to

plaintiff’s serious medical needs.

       Plaintiff has not submitted any evidence contesting defendants’ account of the medical care

he received. Plaintiff argues that the delay in receiving a dermatology appointment caused

deterioration of his condition. As set forth above, however, defendant Woglom referred plaintiff

to a dermatology specialist within approximately two months of his first sick call request.

(Woglom Aff. (DE 88-2) ¶¶ 10, 16). Although the utilization review denied the requested

consultation, defendant Woglom was not responsible for that decision.           (Id. ¶¶ 18-19); see

Formica v. Aylor, 739 F. App’x 745, 756 (4th Cir. 2018) (affirming award of summary judgment

on delayed medical care claim where defendants were not responsible for the delay). The record

also reflects that plaintiff’s condition improved after the initial consultation request was denied,

suggesting a further consultation was not immediately necessary. (See Woglom Aff. (DE 88-2)

¶ 26 (noting plaintiff reported to Dr. Woglom on March 2, 2016 that his eczema was “much

improved” after interventions by Dr. Woglom). As noted, defendant Woglom submitted a second

request for dermatology consultation on April 27, 2016, which was eventually approved in June

2016. (Id. ¶ 29 & n.18). Under these circumstances, there is insufficient evidence in the record

to support an Eighth Amendment claim premised on delayed medical care. See Formica, 739 F.

App’x at 754-55 (stating standard of review).

       In sum, plaintiff has not established a genuine issue of material fact precludes summary

judgment on his Eighth Amendment deliberate indifference claim. Accordingly, the court grants

defendants’ motion for summary judgment.




                                                13
C.     Motion to Seal

       Defendants move to seal plaintiff’s medical records submitted in support of the instant

motion for summary judgment. Plaintiff does not object to sealing these records. The public has

received adequate notice of the motion to seal. Regarding the documents defendants seek to seal

in their entirety, no less drastic alternative to sealing is available because the private information

appears throughout the filings sought to be sealed.          Plaintiff’s interest in preserving the

confidentiality of his private health conditions outweighs any public interest in disclosure.

Accordingly, the court grants the motion to seal.

                                          CONCLUSION

       Based on the foregoing, the court GRANTS defendants’ motions for summary judgment,

(DE 85), and to seal, (DE 91). The clerk is DIRECTED to maintain docket entries 89 and 90

under seal, and to close this case.

       SO ORDERED, this the 24th day of March, 2020.


                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                 14
